DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-24, 27, and 28 are pending.
Claims 1-24, 27, and 28 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: compute engine in claims 1, 6, 12, 13, 18, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the structure of a compute engine at paragraph 69 and the functions of the compute engine throughout the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant's arguments filed 05 October 2020 have been fully considered but they are not persuasive. The applicants state the absence of the word “means” creates the rebuttable presumption that the claims do not invoke 35 U.S.C. 112(f). Because the term “compute engine” is not associated with structure in the claims, and because the applicants have not provided evidence that the claims do recite associated structural limitations, the interpretation of “compute engine” in claims 1, 6, 12, 13, 18, and 23 as a means plus function limitation is maintained. New claim 27 recites structure associated with the compute engine that is a processor and does not invoke 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The rejection of claims 8 and 13-24 under 35 U.S.C. 112(b) in the Office action mailed 12 November 2020 is withdrawn in view of the amendment received 04 February 2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 and dependent claim 27 recite a computer network that executes a process of comparing one or more nucleotide sequences to a one or more reference sequences and determining if the one or more polynucleotide sequences comprises hazardous content in the nucleotide sequence, combining sequences that do not satisfy a threshold length into a composite sequence, apply a sliding window to compare the composite sequence to one or more reference sequences and assigning a threat level to the one or more polynucleotide sequences. Independent claim 13 recites the process executed by the computer network of independent claim 1 and additionally optionally synthesizing one of the one or more nucleotide sequences based on the threat level. Independent claim 28 recites the computer network of claim 1 with an additional limitation of a graphical user interface to enter the one or more nucleotide sequences. The process of claim 13 and the computer network of claims 1 and 28, but for the limitation of a generic computer, recites the mental process grouping of abstract ideas. It is noted that the limitation in independent claim 1 of “a compute engine that is capable of performing the comparison for thousands of nucleotide sequences” does not require analysis of thousands of nucleotide sequences.
Dependent claims 2 and 14 further recite a mental process of determining the presence of hazardous content if the length of the match satisfies a threshold length and the matching percentage between the one or more polynucleotides satisfies a threshold percentage. Dependent claims 3 and 15 further recite a mental process determining the presence of hazardous content if the length of the match between the one or more polynucleotides and the reference sequence does not satisfy a threshold length and the matching percentage between the one or more polynucleotides and the reference sequence does exceed a threshold percentage. Dependent claims 4 and 16 further recite a mental process of determining the presence of hazardous content if the length of the match between the one or more polynucleotides and the reference sequence does not satisfy a threshold length and the matching percentage between the one or more polynucleotides and the reference sequences does not exceed a threshold and applying a sliding window for portions of the matching percentage with the threshold length and determining if a portion of the one or more polynucleotides and the reference sequence satisfies the threshold percentage. Dependent claims 5 and 17 further recite a mental process of determining the presence of hazardous content if a composite sequence satisfies a threshold length and a threshold percentage. Dependent claims 6 and 18 further recite a mental process of analyzing metadata associated with the reference sequences. Dependent claims 7 and 24 further recite a mental process of analyzing multiple threat levels. Dependent claims 8 and 19 further recite a mental process of analyzing matches between the one or more polynucleotide sequences and the reference sequences using BLAST. Dependent claim 12 further recites a mental process of considering a database including sequences to be screened for hazardous content.
This judicial exception is not integrated into a practical application because the additional elements of inputting and outputting data in claims 1, 6, 9, 10, 11, 18, 20-23, and 28 are data gathering or extra-solution activities that do not integrate the recited judicial exception into a practical application. The additional elements of computer, computer network, and computer server components of claims 1, 6, 9, 11, 12, and 28 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element of a graphical user interface in claims 9-11, 20-22, and 28 performs data gathering and extra-solution activities that does not integrate the recited judicial exception into a practical application. The computer processor of claims 27 and 28 is a generic computer component that does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The optional step of synthesizing a polynucleotide in claim 13 does not require that the claim applies the recited judicial exception because an embodiment of claim 13 does not synthesize a polynucleotide determined by the compute engine. It is noted that claims 27 and 28 do not have a limitation of synthesis of a polynucleotide.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of inputting and outputting data in claims 1, 6, 9, 10, 11, 18, 20-23, and 28 are conventional computer processes. The additional elements of computer, computer network, and computer server components of claims 1, 6, 9, 11, 12, and 28 are conventional computer components. The additional element of a graphical user interface in claims 9-11, 20-22, and 28 is also a conventional feature of computers. The computer processor of claims 27 and 28 is a conventional computer component. The optional step of synthesizing a polynucleotide in claim 13 is conventional in the art.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
	Jones et al. (U.S. Patent No. 6,005,566) reviews graphical user interfaces in columns 1-3 and shows that graphical user interfaces are conventional in computer technology.
	Caruthers (Biochemical Society Transactions vol. 39, pages 575-580 (2011)) reviews techniques of synthesizing polynucleotides and shows that synthesis of polynucleotides is conventional.
Applicant's arguments filed 04 February 2021 have been fully considered but they are not persuasive.
The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
The applicants state the rejection does not adequately identify the abstract idea. The limitations that are considered abstract in the above rejection are asserted by the applicants to not be a mental process. The applicants state the claimed process is too complex to be considered practical to be performed in the mind and therefore cannot be considered a mental process. The argument is not persuasive because the applicants do not provide evidence or reasoning why the recited limitations are too complex to be practical to be performed in the mind. The limitation in claim 1 of a compute engine that is capable of analysis of thousands of nucleotide sequences does not require analysis of thousands of nucleotide sequences and therefore does not support the argument of excessive complexity.
Regarding step 2A prong two of the analysis the applicants state the claims recite a practical application of use of a sliding window to analyze a composite nucleotide sequence. The argument is not persuasive because the limitation is within the recited mental process instead of a limitation that is an additional element that applies the recited judicial exception such as a therapeutic or prophylactic step or a transformation of an article to a different state or thing (see MPEP 2106.04(d). The applicants point to claim 13 as requiring a practical application that is synthesis of a nucleotide sequence, however the claim is an optional step that occurs based on the threat level. The applicants point to claim 27 as requiring a practical application that is an improvement to computer technology that is a specific graphical user interface. The comment is interpreted as referring to independent claim 28. Claim 28 recites a mental process executed on a generic computer and the applicants do not point to specific limitations in claim 28 that are an improvement to computer technology. It is noted that an improvement in an mental process does not confer patent-eligibility to a claim. The similar limitations in claims 10 and 27 also do not require an improvement to computer technology.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator must look outside patent law in search of it, such as in the law of trade secrets, whose core requirement is that the idea be kept secret from the public.
Regarding step 2B of the analysis, the applicants state the claims require a technological improvement to screening nucleotides for hazardous content, however step 2B analyzes additional elements in addition to (beyond) the judicial exception (see MPEP 2106.05) and the limitations pointed to by the applicants are not additional elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/           Primary Examiner, Art Unit 1631